TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00481-CV


DBC Pipeline Construction, Inc., Appellant

v.


City of Austin, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. GN502114, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	DBC Pipeline Construction, Inc. and the City of Austin have moved to dismiss the
appeal because they have settled all claims and causes between them.  The parties request that the
costs be taxed against the party incurring same.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a). (1)

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed:   June 12, 2006
1.        Appellee City of Austin's pending motion for partial dismissal is dismissed.